UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1820


SAMUEL B. DAVIS., JR.,

                Plaintiff – Appellant,

          v.

CITY OF NEWPORT NEWS, VIRGINIA; ESTATE OF GLADYS LOUISE
BARCLAY, Successor in Interest to Louise Barclay Davis,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:10-cv-00033-TEM)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Davis, Jr., Appellant Pro Se.    Marc Ericson Darnell,
KAUFMAN & CANOLES, PC, Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel    B.   Davis,       Jr.,      appeals        the    district        court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint as time

barred.     The district court concluded that Davis’s complaint was

analogous    to   a   Virginia     state         law    claim     of    personal       injury,

applied     Virginia’s     two-year          statute       of     limitations           for    a

personal injury claim, and dismissed as time barred.                               The court

also noted it may lack jurisdiction in light of the nature of

the relief Davis seeks.

            After     reviewing        the    record,       we     conclude        that       the

district     court    lacked       jurisdiction           over         Davis’s     complaint

because of the nature of the relief sought.                             Davis essentially

asked the district court to set aside unfavorable state court

judgments.        Davis    has    not    identified         any        grant     of    federal

jurisdiction      allowing       the    district         court     to       do   so,    and    we

conclude that the district court did not err in dismissing the

complaint.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented       in    the   materials

before the court and oral argument would not aid the decisional

process.

                                                                                       AFFIRMED



                                             2